DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 21 April 2021 has been entered; claims 3, 18-20, and 22-28 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 5-8 of the Remarks, filed 21 April 2021, with respect to the rejection of claims 5 and 17 (misnumbered as claim 7 in the Non-Final mailed 13 March 2021) under 35 USC 112(b), the rejection of claims 5 and 17 under 35 USC 112(d), and all 103 rejections have been fully considered and are persuasive.  The rejection of claims 5 and 17 under 35 USC 112(b), the rejection of claims 5 and 17 under 35 USC 112(d), and all 103 rejections have been withdrawn in light of Applicant’s amendments to the claims and Examiner’s amendment set forth below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on 28 May 2021.
The application has been amended as follows: 
Claim 3: within line 10, please replace “cooling-water” with –cooling water-, and within line 13, please replace “polymer.” with –polymer,-. 
Regarding Claim 18: within line 2, please replace “clarification facility” with                       –microfiltration membrane-.
Regarding Claim 20: within line 2, please replace “cooling-water” with –cooling water-.
Regarding Claim 23: within line 2, please replace “cooling-water” with –cooling water-.
Regarding Claim 24: within line 2, please replace “preventing” with –prevent-; and within line 3, please replace “cooling-water” with –cooling water-.
Regarding Claim 26: please cancel it.
Regarding Claim 28: within line 2, please replace “clarification facility” with                       –microfiltration membrane-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        28 May 2021